Citation Nr: 1122775	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  06-17 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 40 percent for a lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his brother



ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in March 2007; a transcript of the hearing has been associated with the claims files.  


REMAND

When this case was before the Board in November 2007, it was remanded for further development on the Veteran's claim for an increased rating for lumbar strain and for development and adjudication of inextricably intertwined issues of entitlement to service connection for cervical spine disability and degenerative disc disease of the thoracolumbar spine and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

In a September 2009 rating decision, the originating agency denied entitlement to service connection for disabilities of the cervical spine and the thoracic spine and entitlement to a TDIU.  The originating agency did not adjudicate the issue of entitlement to service connection for degenerative disc disease of the lumbar spine.  The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary and that failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

The record reflects that the Veteran did not file a timely notice of disagreement with the September 2009 rating decision; however, he filed a new claim for a TDIU in March 2011.  In addition, it appears from argument submitted by the Veteran's representative in May 2011 that the Veteran might be seeking to reopen claims for service connection for disabilities of the cervical spine and thoracic spine.

The Board further notes that the Veteran was afforded a VA examination in July 2009.  The examiner stated that he was not able to provide an opinion concerning the etiology of the Veteran's disc disease of the lumbosacral spine without resorting to speculation.  The examiner explained that the disc disease was multifactoral, but he also appears to have opined that lumbar strain was one of the factors contributing to the disc disease.

Finally, the Board notes that the medical evidence currently of record does not adequately distinguish the manifestations of the service-connected lumbar strain from those of the currently non service-connected disc disease.

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AMC/RO should request clarification from the Veteran concerning whether he is attempting to reopen claims for service connection for disabilities of the cervical spine and thoracic spine.  The RO/AMC should respond appropriately to any clarification provided by the Veteran.

2.  The AMC/RO should provide the Veteran and his representative with all required notice in response to his claim for a TDIU.

3.  The AMC/RO should undertake appropriate development to obtain a copy of any outstanding records pertinent to the claims for a TDIU, service connection for degenerative disc disease of the lumbosacral spine, and an increased rating for lumbar strain.

4.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected back disability and the etiology of the degenerative disc disease of the Veteran's lumbosacral spine.  The claims files must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The examiner should state an opinion as to whether there is a 50 percent or better probability that the degenerative disc disease of the Veteran's lumbosacral spine is etiologically related to his active service or was caused or chronically worsened by the service-connected lumbar strain.  The examiner should specifically address whether the lumbar strain was a significant causal factor in the Veteran's development of the degenerative disc disease.

All manifestations of and functional impairment due to the service-connected back disability should be identified.  To the extent possible, the examiner should distinguish the manifestations of the service-connected disability from those of non service-connected disability.

The examiner should also provide an opinion concerning the impact of the service-connected disability on the Veteran's ability to work, to include whether it is sufficient by itself to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and industrial background.

The rationale for all opinions expressed must also be provided.

5.  The Veteran should also be afforded an examination or examinations by one or more examiners with sufficient expertise to determine the impact of all of the Veteran's service-connected disabilities on his ability to work.  The claims files must be made available to and reviewed by the examiner(s).  All manifestations of and impairment due to the service-connected disabilities should be identified and the examiner(s) should state an opinion as to whether the service-connected disabilities are sufficient by themselves to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and industrial back ground.

The rationale for all opinions expressed must also be provided.

6.  The RO/AMC should also undertake any other development it determines to be warranted.

7.  Then, the RO/AMC should adjudicate the issue of entitlement to service connection for degenerative disc disease of the lumbosacral spine and inform the Veteran of his appellate rights with respect to the decision.

8.  Then, the RO/AMC should adjudicate the Veteran's claim for an increased rating for the service-connected back disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided an appropriate supplemental statement of the case and given the requisite opportunity to respond.

9.  Then, the RO/AMC should adjudicate the Veteran's claim for a TDIU and inform the Veteran of his appellate rights with respect to the decision.

Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


